DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to claims 1-20 and the addition of claims 21-25 in the response filed April 28, 2021 have been acknowledged.
In view of the amendments to claims 1-20, the previous objections to claims 1-20 have been withdrawn.
In view of the amendments to claims 1-3, 5-8, 10-11, and 13-20, the previous rejection of claims 1-20 under 35 U.S.C. 112(b) have been withdrawn.

Response to Arguments
Applicant’s arguments, filed April 28, 2021, with respect to the rejection of claims 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment to claim 1 requiring that the robot be mounted inside the housing on the platform.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  Please refer to the detailed discussion below.
The new grounds of rejection still incorporates the rearrangement of parts rationale.  Therefore, the examiner will address why the arguments pertaining to the rearrangement of parts are not persuasive.
Applicant’s arguments filed April 28, 2021 with respect to claims 16-20 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the location of the intakes towards the vapor condenser improves the workspace for the robots and reduces the required piping lengths at the same time facilitating maintenance, it is not found persuasive for the reason that none of the claims have ever recited any such “improves the workspace for the robots and reduces the required piping lengths at the same time facilitating maintenance”.  Therefore, applicant’s arguments are more specific than the claims.  It is noted that the features upon which applicant relies (i.e. improves the workspace for the robots and reduces the required piping lengths at the same time facilitating maintenance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2dd 1057 (Fed. Cir. 1993).
In response to applicant’s argument that the examiners assessment is technically inappropriate in focusing on the air recirculation device alone, the examiner does not find it persuasive because the examiner is substituting one location of the air recirculation device with another location of the air recirculation device.  The examiner is not replacing one installation with another installation.  The question is what would the prior art suggestion to one of ordinary skill in the art, and it is not seen that rearranging the location of the vapor condenser to below the top of the housing and rearranging the location of the intake to the air recirculation device to be at a level below the upper half of the workspace would have resulted in the air recirculation device performing differently.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the location of the vapor condenser to below the top of the housing and arrange the location of the intake to the air .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that the proposed arrangement of the intake(s) changes and improves the overall performance of the device, it is not found persuasive for the reason that none of the claims have ever recited any such “that the proposed arrangement of the intake(s) changes and improves the overall performance of the device”.  Therefore, applicant’s arguments are more specific than the claims.  It is noted that the features upon which applicant relies (i.e. that the proposed arrangement of the intake(s) changes and improves the overall performance of the device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2dd 1057 (Fed. Cir. 1993).
The examiner has given official notice that it is common knowledge to one of ordinary skill in the engine component cleaning that heating washing liquid leads to more efficient cleaning.  Applicant has not timely challenge the official notice, and therefore noticed fact is taken as admitted prior art.  MPEP 2144.03 C.
In response to applicant’s arguments that the arrangement such that the intakes are below the top of the housing reduces at least the extent of air duct piping required which reduces the required ventilation rate to reduce overall energy consumption, the examiner does not find it persuasive.  There is no discussion of close proximity and reducing ducting length in the claims.  

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites “an air curtain device” and “a shutter door” but should read “the air curtain device” and “the automatic shutter door.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-11, 13-15, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (U.S. PGPub 2013/0000683, hereinafter ‘683), Leyendecker et al. (U.S. PGPub 2008/0006306, hereinafter ‘306), and Wittendorfer (U.S. PGPub 2013/0192646, hereinafter ‘646).
Claims 1 and 2: ‘683 teaches an industrial installation for cleaning automotive workpieces [paragraphs 1 and 3], the installation comprising: a workspace [not labeled but the area where robot (12) is located, Fig. 1] above a platform [not labeled but the platform where (14, 16, 18, and 20) rest, Fig. 1] [paragraph 37]; and an industrial robot [(12), Fig. 1] for handing a workpiece in the workspace [paragraph 37].
‘683 teaches that the robot is arranged above the vessels so that it can reach into the vessels [paragraph 37], so it does not explicitly teach that the robot is mounted on the platform.  However, ‘306 teaches it is also known to mount a robot used in a cleaning process at the same level as the vessel on a platform which will allow the robot to reach into the vessels [Fig. 8; paragraphs 74-78].  ‘683 and ‘306 both teach variations of mounting a robot relative to the cleaning vessels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the robot to the same platform as the cleaning vessels.  The substitution would have resulted in the predictable result of providing a robot used to clean automotive workpieces. 
‘683 teaches that the installation comprises areas for cleaning and drying the engine components [paragraph 37], but ‘683 does not explicitly teach a housing for enclosing the workspace above the platform such that the robot is mounted inside the housing; an air 
However, ‘646 teaches a cleaning system for cleaning industrially produced components where resources (cleaning agent, heat) are recovered [abstract; paragraph 1].  ‘646 teaches that the installation comprises a housing [not labeled but that which encloses (2), Fig. 2] with a door for enclosing a workspace [(2), Fig. 2] which has a robot mounted inside the housing [paragraph 19].  By enclosing the robot within a housing, it will protect it from outside interference and maintain a clean environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enclose the robot of modified ‘683 within a housing as taught by ‘646 in order to protect it from outside interference and maintain a clean environment.
‘646 also teaches an air recirculation device [(5), Fig. 2] having a vapor condenser [(8), Fig. 1] and ductwork with an intake for admitting vapor-charged air from the workspaces [(18), Fig. 2] to the vapor condenser [(8), Fig. 2] and one or more exits for returning dehumidified air to the workspace [(17 and 19), Fig. 2] [paragraphs 21-22 and 28] in order to recover cleaning agent and heat resources [abstract].  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify ‘683, to include the air recirculation device and ductwork of ‘646, with no change to their respective function, for the purpose of recovering cleaning agent and heat resources.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 
‘683, ‘306, and ‘646 do not explicitly teach that the vapor condenser is arranged below the top of the housing; and that the intake is arranged at a level below the upper half of the workspace.  It is not seen that rearranging the location of the vapor condenser to below the top of the housing and rearranging the location of the intake to the air recirculation device to be at a level below the upper half of the workspace would have resulted in the air recirculation device performing differently.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the location of the vapor condenser to below the top of the housing and arrange the location of the intake to the air recirculation device to be at a level below the upper half of the workspace, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.05 VI C.
‘683 also teaches a support structure [not labeled but the rectangular portion at the very bottom near reference number (24), Fig. 1] that supports the platform at a raised platform level.  As discussed in claim 1 above, the combination of ‘683, ‘306, and ‘646 teach a housing for enclosing a workspace above the platform.  Therefore, the combination of ‘683, ‘306, and ‘646 teach that the support structure supports the housing. 

Claim 3: ‘683, ‘306, and ‘646 teach the limitations of claim 1 above.  ‘683 also teaches at least one processing receptacle in the form of a drying receptacle which blows heated air [(20), Fig. 1] with an opening accessible from the workspace [the opening well of (20); Fig. 1; paragraphs 37 and 47].


Claim 4: ‘683, ‘306, and ‘646 teach the limitations of claim 1 above.  ‘646 also teaches that the door is a shutter door [(16), Fig. 2] in a side wall of the housing wherein an air curtain device [(17), Fig. 2] is associated to the door [paragraph 27], and the air curtain device being fluidly connected to a first outgoing duct [(17), Fig. 2] of the air recirculation device [paragraphs 27-28] in order to prevent a pressure drop from occurring when the door is opened so as to prevent vapors from escaping [paragraph 27].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an air curtain as taught by ‘646 associated with the door and housing of modified ‘683 because ‘646 teaches it prevents a pressure drop from occurring when the door is opened so as to prevent vapors from escaping.

Claim 6: ‘683, ‘306, and ‘646 teach the limitations of claim 4 above.  ‘683 also teaches at least one processing receptacle in the form of a drying receptacle which blows heated air [(20), Fig. 1] with an opening accessible from the workspace [the opening well of (20); Fig. 1; paragraphs 37 and 47].


Claim 7: ‘683, ‘306, and ‘646 teach the limitations of claim 1 above.  ‘646 also teaches that the vapor condenser includes a heat recovery unit [paragraphs 21-23 and 28].

Claim 8: ‘683, ‘306, and ‘646 teach the limitations of claim 1 above.  ‘683 also teaches at least two processing receptacles [(14, 20), Fig. 1] [paragraph 37], and the at least two processing receptacles include a cleaning receptacle and a blow-drying receptacle [(20), Fig. 1] which dries by blowing hot air [because air is blowing, this implicitly teaches a blow-drying nozzle] [paragraphs 37 and 47]. 
Regarding the limitation “the blow-drying nozzle is connected to a second outgoing duct of the air recirculation device, ‘646 teaches the intake of the air recirculation device [(18), Fig. 2] is arranged in the drying section where dry blower line [reads on “second outgoing duct”; (19), Fig. 2] returns heated air to the workspace [paragraphs 15, 22, 23, and 25].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the blow-drying nozzle of ‘683 to the dry blower line as taught by ‘646 in order to supply heated air used for drying.

Claim 9: ‘683, ‘306, and ‘646 teach the limitations of claim 8 above.  The combination of ‘683, ‘306, and ‘646 teach a cleaning installation that utilizes an air recirculation device in order to recover resources including the cleaning agent and heat.  Because the goal is to recover heat from the system for reuse, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention arrange the intakes to the vapor condenser in the blow-drying receptacle so that the heated air used for drying can be recovered/reused by the system. 

Claim 10: ‘683, ‘306, and ‘646 teach the limitations of claim 9 above. ‘683 teaches that drying is beneficial to remove any residual cleaning liquid that might affect subsequent processing [paragraph 49].  ‘646 teaches that the intake feeds to a condenser [reads on “mist eliminator”] that drains recovered cleaning agent back to the cleaning agent container [paragraphs 19 and 21].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a mist eliminator on the intake arranged in the blow-drying receptacle in order to recover residual cleaning agent so as to not affect subsequent processing.

Claim 11: ‘683, ‘306, and ‘646 teach the limitations of claim 4 above.  ‘646 also teaches that the air recirculation device [(5), Fig. 2] comprises a first outgoing duct [(17), Fig. 2] equipped with a first air blower for supplying dehumidified heated air from the vapor condenser to a first rate [paragraphs 20 and 28], and a separate outgoing duct equipped with a second air 

Claim 13: ‘683, ‘306, and ‘646 teach the limitations of claim 7 above.  ‘646 also teaches a first air blower [paragraphs 20-21] and a second air blower [paragraph 25] are arranged in the cabinet-type enclosure of the vapor condenser [the enclosure includes (5) and all of the related duct work (18), (17), (19), Fig. 2].
‘683, ‘306, and ‘646 do not explicitly teach that the first air blower has a lower rate than the second air blower. However, ‘646 teaches that the second blower blow dries [paragraph 25].  The rate of blowers relative to each other is a result effective variable.  The velocity of air will directly affect the time needed to dry.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the blower rates, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.

Claim 14: ‘683, ‘306, and ‘646 teach the limitations of claim 1 above.  ‘683 also teaches at least three processing receptacles including a first washing receptacle for pre-washing workpieces with a cleaning liquid [(14), Fig. 1], a second washing receptacle for high-pressure cleaning [(16), Fig. 1], and third receptacle for blow-drying the washed part [(20), Fig. 1] [paragraphs 37, 40-43, 46-47].



Claim 20: ‘683 teaches an industrial installation for cleaning engine components [paragraph 1], the installation comprising: a workspace [not labeled but the area where robot (12) is located, Fig. 1] above a platform [not labeled but the platform where (14, 16, 18, and 20) rest, Fig. 1] [paragraph 37]; at least one processing receptacle with an opening accessible from the workspace [(14), Fig. 1; paragraph 37]; and an industrial robot [(12), Fig. 1] for handing a workpiece in the workspace [paragraph 37].
‘683 teaches that the robot has a mounting base and is arranged above the receptacle so that it can reach into the receptacle [paragraph 37], so it does not explicitly teach that the robot with its mounting base is supported by the platform.  However, ‘306 teaches it is also known to mount a robot with a mounting base used in a cleaning process at the same level as the cleaning receptacles on a platform which will allow the robot to reach into the receptacles [Fig. 8; paragraphs 74-78].  ‘683 and ‘306 both teach variations of mounting a robot relative to the cleaning vessels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the robot to the same platform as the cleaning receptacles.  The substitution would have resulted in the predictable result of providing a robot used to clean engine components. 
; wherein the vapor condenser is arranged below the top of the housing.
However, ‘646 teaches a cleaning system for cleaning industrially produced components where resources (cleaning agent, heat) are recovered [abstract; paragraph 1].  ‘646 teaches that the installation comprises a housing [not labeled but that which encloses (2), Fig. 2] with a door for enclosing a workspace [(2), Fig. 2] which has a robot mounted inside the housing [paragraph 19].  By enclosing the robot within a housing, it will protect it from outside interference and maintain a clean environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enclose the robot of ‘683 within a housing as taught by ‘646 in order to protect it from outside interference and maintain a clean environment.
‘646 also teaches an air recirculation device [(5), Fig. 2] having a vapor condenser [(8), Fig. 1] and first ductwork for forwarding vapor-charged air from the workspace [(18), Fig. 2] to the vapor condenser [(8), Fig. 2] and second ductwork for returning dehumidified air to the workspace [(17 and 19), Fig. 2] wherein the vapor condenser includes a heat recovery unit [paragraphs 21-23 and 28] in order to recover cleaning agent and heat resources [abstract].  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify 
‘683, ‘306 and ‘646 do not explicitly teach that the vapor condenser is arranged below the top of the housing; and that the first ductwork comprises at least one intake arranged at a level below the mounting base of the industrial robot.  It is not seen that rearranging the location of the vapor condenser to below the top of the housing and rearranging the location of the first ductwork to be below the mounting base of the industrial robot would have resulted in the air recirculation device performing differently.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the location of the vapor condenser to below the top of the housing and arrange the location of the first ductwork to be below the mounting base of the industrial , since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.05 VI C.

Claim 21: ‘683, ‘306, and ‘646 teach the limitations of claim 20 above.  ‘646 also teaches a shutter door [(16), Fig. 2] in a side wall of the housing wherein an air curtain device [(17), Fig. 2] is associated to the door [paragraph 27], and the second ductwork comprises an exit for returning dehumidified air to the workspace, the exit being connected to the air curtain device [(17), Fig. 2; paragraphs 27-28] in order to prevent a pressure drop from occurring when the door is opened so as to prevent vapors from escaping [paragraph 27].  Therefore, it would have been 

Claim 22: ‘683, ‘306, and ‘646 teach the limitations of claim 20 above.  ‘683 also teaches the at least one processing receptacle comprises a blow-drying receptacle [(20), Fig. 1] [paragraphs 37 and 47].  ‘646 teaches the vapor condenser heats dehumidified air for use [paragraphs 26 and 29].  The combination of ‘683, ‘306, and ‘646 teach a cleaning installation that utilizes an air recirculation device in order to recover resources including heat.  Because the goal is to recover heat from the system for reuse, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention arrange the intakes to the vapor condenser in the blow-drying receptacle and have an exit on the second ductwork return heated dehumidified air to the blow-drying receptacle so that the heated air used for drying can be recovered/reused by the system. 

Claim 23: ‘683, ‘306, and ‘646 teach the limitations of claim 21 above.  ‘683, ‘306, and ‘646 do not explicitly teach that the intake is located, when see in top view, between the industrial robot and the shutter door.  It is not seen that rearranging the location of the intake to be between the industrial robot and the shutter door would have resulted in the installation from performing differently.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the location of the intake to be .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (U.S. PGPub 2013/0000683, hereinafter ‘683), Leyendecker et al. (U.S. PGPub 2008/0006306, hereinafter ‘306), and Wittendorfer (U.S. PGPub 2013/0192646, hereinafter ‘646) as applied to claim 4 above, and further in view of Gabriel et al. (U.S. PGPub 2008/0087231, hereinafter ‘231).
Claim 5: ‘683, ‘306, and ‘646 teach the limitations of claim 4 above.  ‘646 does not explicitly teach that the air curtain device is of the horizontal discharge type.  However, ‘231 teaches air curtains create a barrier to prevent passage of a contaminant on one side of the air curtain to the other side of the air curtain and that an curtain can comprises a variety of different airflows including horizontal airflow to achieve the protection air curtains are used for [paragraph 48].  It is pertinent to look at ‘231 because it relates to the use of air curtains and the air flow configurations to prevent passage from one side of the air curtain to the other.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use horizontal airflow as taught by ‘231 as the air flow direction of the air curtain of modified ‘683 because ‘231 teaches it is a known air flow configuration for use in creating an air curtain to prevent passage from one side of the air curtain to the other.  
‘646 does not explicitly teach that the shutter door is an automatic shutter door.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate the door, since it has been held that broadly providing .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (U.S. PGPub 2013/0000683, hereinafter ‘683), Leyendecker et al. (U.S. PGPub 2008/0006306, hereinafter ‘306), and Wittendorfer (U.S. PGPub 2013/0192646, hereinafter ‘646) as applied to claim 11 above, and further in view of Wieland et al. (U.S. PGPub 2008/0229925, hereinafter ‘925).
Claim 12: ‘683, ‘306, and ‘646 teach the limitations of claim 11 above.  ‘683, ‘306, and ‘646 do not explicitly teach that the second outgoing duct comprises a bifurcation with a first branch connected to the blow-drying receptacle and a second branch connected to the air curtain device and a valve in the first branch to variably open and close the connection to the blow-drying receptacle.  However, ‘925 teaches it is known for recirculating air flow to be divided through the use of branched conduits as required, between an air curtain [(284), Fig. 12] and an air flow region [(186), Fig. 12] being supplied to the application region where a valve [(288), Fig. 12] is located on branch (186, i.e. first branch) to variably open and close the connection to the application region [paragraph 201].  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify ‘683, ‘306, and ‘646, to include a branch and valve system as taught by ‘925 from the second duct that feeds the heated air to the drying area of modified ‘683 to the air curtain device, with no change to their respective function, for the purpose of dividing recirculated air as required.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination .

Claims 16-19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (U.S. PGPub 2013/0000683, hereinafter ‘683) and Wittendorfer (U.S. PGPub 2013/0192646, hereinafter ‘646).
Claim 16: ‘683 teaches a method for industrial cleaning of automotive workpieces [paragraphs 1 and 3], using an installation that comprises: a workspace [not labeled but the area where robot (12) is located, Fig. 1] above a platform [not labeled but the platform where (14, 16, 18, and 20) rest, Fig. 1] [paragraph 37] of an industrial robot [(12), Fig. 1] that handles automotive workpieces [paragraphs 1, 3, and 37]; and processing receptacles including a washing receptacle and a blow-drying receptacle [(16, 20), Fig. 1; paragraph 37], wherein the method comprises successive cleaning sequences with at least the steps of: washing a workpiece in the washing receptacle using washing liquid [paragraphs 37 and 42-43]; and blow drying the cleaned workpiece in the blow-drying receptacle [paragraphs 37 and 46-47].
‘683 does not explicitly teach that the washing liquid is heated.  However, the Examiner takes Official Notice that it is common knowledge to one of ordinary skill in the engine component cleaning art before the effective filing date of the claimed invention that heating washing liquid leads to more efficient cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the washing liquid ‘683 in order to more efficiently clean the engine components. 
‘683 does not explicitly teach that the installation comprises a housing for enclosing the workspace such that the robot is mounted inside the housing; an air recirculation device equipped 
‘646 also teaches an air recirculation device [(5), Fig. 2] having a vapor condenser [(8), Fig. 1] for condensing vapors wherein the vapor condenser includes a heat recovery unit [paragraphs 21-23 and 28] in order to recover cleaning agent and heat resources [abstract].  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify ‘683, to include the air recirculation device including the vapor condenser and heat recovery unit of ‘646, with no change to their respective function, for the purpose of recovering cleaning agent and heat resources.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

‘683 and ‘646 do not explicitly teach that the vapor condenser is arranged below the top of the housing; and that an intake is located at a level below the upper half of the workspace or below the level of the platform.  It is not seen that rearranging the location of the vapor condenser to below the top of the housing and rearranging the location of the intake to the air recirculation device to be at a level below the upper half of the workspace would have resulted in the air recirculation device performing differently.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the location of the vapor condenser to below the top of the housing and arrange the location of the intake to the air recirculation device to be at a level below the upper half of the workspace, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.05 VI C.  Therefore, modified ‘683 teaches that vapor is admitted from an intake located at a level below the upper half of the workspace or below the level of the platform.  

Claim 17: ‘683 and ‘646 teach the limitations of claim 16 above.  ‘646 also teaches that recirculated air is dehumidified and then heated to an exit temperature, at which it is returned to the workspace [paragraphs 21-22], the exit temperature being higher than the mean outside oC which is higher than the mean outside temperature] and equal to the intake temperature of vapor-charged air admitted from the workspace to the vapor condenser [paragraph 30].

Claim 18: ‘683 and ‘646 teach the limitations of claim 16 above.  ‘646 teaches a first air blower continuously recirculates air from within a processing receptacle to an air curtain device and wherein the vapor condenser recovers heat from condensation for heating the dried air [paragraphs 21-22, 26, 28, and 29].  ‘646 uses an air curtain in order to prevent a pressure drop from occurring when the door is opened so as to prevent vapors from escaping [paragraph 27].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an air curtain as taught by ‘646 associated with the door and housing of modified ‘683 because ‘646 teaches it prevents a pressure drop from occurring when the door is opened so as to prevent vapors from escaping.
‘646 does not explicitly teach that the shutter door is an automatic shutter door.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate the door, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same results involves only routine skill in the art.  MPEP 2144.04 III.

Claim 19: ‘683 and ‘646 teach the limitations of claim 18 above.  ‘646 teaches a second air blower feeds dehumidified air and heated air to alternatively supply an air curtain device that equips the door of the installation and the blow-drying receptacle [reads on “a blow-drying device] [paragraphs 26 and 29].  ‘646 uses an air curtain in order to prevent a pressure drop from 
‘683 and ‘646 do not explicitly teach that the first air blower has a lower rate than the second air blower. However, ‘646 teaches that the second blower blow-dries [paragraph 25].  The rate of blowers relative to each other is a result effective variable.  The velocity of air will directly affect the time needed to dry.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the blower rates, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.

Claim 24: ‘683 and ‘646 teach the limitations of claim 16 above.  ‘646 also teaches a shutter door [(16), Fig. 2] equipped with an air curtain device [(17), Fig. 2; paragraph 27], wherein dehumidified air is returned to the air curtain device [paragraphs 27-28] in order to prevent a pressure drop from occurring when the door is opened so as to prevent vapors from escaping [paragraph 27].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an air curtain as taught by ‘646 associated with the door and housing of modified ‘683 because ‘646 teaches it prevents a pressure drop from occurring when the door is opened so as to prevent vapors from escaping.


Claim 25: ‘683 and ‘646 teach the limitations of claim 17 above.  The temperature at which the dehumidified air is heated to is a result effective variable.  The temperature affects the drying rate.  Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the appropriate temperature of the dehumidified air for the predictable results of drying workpieces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fowler et al. (U.S. Patent 4,865,061) teaches a vapor condenser located below the top of the housing with the intake below the upper half of the workspace [Fig. 3].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/NICOLE BLAN/Primary Examiner, Art Unit 1759